                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

         Michael Odell Fair,           )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              5:18-cv-00167-FDW
                                       )
                 vs.                   )
                                       )
           Jason Munday,               )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s 2/20/2019 Order.

                                               February 20, 2019
